                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                                 5:17-cv-16-MOC-DSC

RUTH HECKMAN,                       )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )
                                    )                         ORDER
                                    )
ROBERT NEAL HATFIELD,               )
                                    )
            Defendant.              )
____________________________________)

       THIS MATTER is before the Court on its own motion to update the status of this action,

which is currently set on this Court’s trial calendar for June 17, 2019. In the related case,

5:17cv121, the parties have filed a voluntary dismissal. The Court notes that, in that case, Plaintiff

Ruth Heckman indicated that she intended to move separately for dismissal.

       Plaintiff Ruth Heckman shall have ten (10) days in which to either notify the Court of the

status of the case or to file a motion for dismissal.

       IT IS SO ORDERED.



 Signed: May 24, 2019




                                                   1
